Citation Nr: 1208757	
Decision Date: 03/07/12    Archive Date: 03/19/12	

DOCKET NO.  06-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to service connection for a chronic sleep disorder, to include insomnia and obstructive sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1979 to March 1980.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In May 2009, the Board found that new and material evidence had been submitted sufficient to reopen the Veteran's previously denied claim for service connection for posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a chronic sleep disorder, and posttraumatic stress disorder on a de novo basis.  The case is now, once more, before the Board for appellate review.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding a current diagnosis of posttraumatic stress disorder that is based on consideration of all of the evidence. 
 
2.  The Veteran's psychiatric disorder, variously diagnosed, clearly and unmistakably preexisted his period of active military service.
 
3.  The Veteran's preexisting psychiatric disorder, variously diagnosed, clearly and unmistakably underwent no clinically identifiably permanent increase in severity, including beyond natural progress, during his period of active military service.
 
4.  A chronic sleep disorder, including insomnia and obstructive sleep apnea, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

 
  
CONCLUSIONS OF LAW
 
1.  Posttraumatic stress disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  
 
2.  The Veteran's preexisting psychiatric disorder, variously diagnosed, was not aggravated during active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).
 
3.  A chronic sleep disorder, to include insomnia and obstructive sleep apnea, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. § 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2004, June 2004, March 2006, May 2009, and November 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, service treatment and personnel records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, as well as for a chronic sleep disorder, to include insomnia and/or obstructive sleep apnea.  In pertinent part, it is contended that the Veteran's posttraumatic stress disorder is the result of an alleged inservice assault involving two fellow service members during which time he injured his right hand.  It is further contended that incidents involving the Veteran's falling asleep while on duty were, in fact, the beginnings of his current obstructive sleep apnea.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
 
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis, such as schizophrenia, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor, and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  However, if the claimed stressor is not combat-related (as in this case), and posttraumatic stress disorder has not been diagnosed in service, the Veteran's lay testimony regarding the inservice stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).
 
Where a posttraumatic stress disorder claim is based on an inservice personal assault (as in this case), evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).
 
Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  
 
A preexisting injury or disease will be considered to have been aggravated during active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
 
A review of the Veteran's service treatment records discloses that at a service entrance examination in February 1974, he denied any difficulty sleeping, depression, excessive worry, or "nervous trouble of any sort."  A physical examination conducted at that time was essentially unremarkable, and no pertinent diagnoses were noted.
 
In a service treatment record of early March 1979, the Veteran reported problems staying awake during the day.  Reportedly, these problems had been present over the two years.  According to the Veteran, he "just fell asleep almost instantly four to five times a day."  The pertinent diagnosis noted was hypersomnia, of questionable/unknown etiology.  
 
A January 1980 service treatment record reveals that the Veteran was seen for complaints of right hand swelling, discoloration, limitation of motion, and pain following a trauma to that hand the previous evening.  The Veteran reportedly had "struck someone."  Radiographic studies of the Veteran's right hand revealed a fracture of the mid-fourth metacarpal, with only minimal palmar angulation of the distal fragment.  Service connection for this disorder has been granted.  
 
At a service separation examination in February 1980, the Veteran complained of insomnia due to excessive worry, as well as depression, but denied "nervous trouble of any sort."  A special mental status examination was conducted as part of the Veteran's service separation examination and it revealed the appellant had n psychiatric disorder.  
 
Service personnel records are to the effect that in January 1980 the Veteran was convicted of violating Article 113 of the Uniform Code of Military Justice for sleeping on duty.  Reportedly, the Veteran had been experiencing personal problems at home in the United States which seemed to have caused him to lose all interest in the "art of soldiering."  The Veteran had expressed a desire to get out of the Army both verbally and through his actions.  The appellant's commanding officer opined that the Veteran had "zero potential" for future service.  
 
In March 1980, an Expeditious Discharge Program notice concluded that the Veteran had ceased to contribute to the combat readiness of his command.  It was opined that the Veteran had failed to meet the basic standards of a soldier in the United States Army.  This determination was based on the following misconduct:  sleeping on guard duty; disrespect for noncommissioned officers; fighting with fellow soldiers; substandard appearance; and general apathy.  
 
Private treatment records dated in January and February 1988 reveal that the Veteran was hospitalized for paranoid schizophrenia.  Reportedly, at the time of admission, the Veteran was floridly psychotic following alcohol and cocaine abuse.  
 
VA records of hospitalization dated in June 1988 reveal that the Veteran was hospitalized at that time for treatment of a drug-induced schizophrenia.  
 
VA records of hospitalization covering the period from June to August 1989 reveal that the Veteran was hospitalized for substance dependence (cocaine and alcohol) and paranoid schizophrenia.  At admission, it was noted that the Veteran had been an alcoholic since the age of thirteen.  Further noted was that the Veteran had been cocaine dependent for the prior year, and engaged in significant drug usage while in service.
 
At a February 1991 VA psychiatric examination the Veteran stated that he had first seen a psychiatrist while in the Army.  At that time he reportedly was having problems hearing voices and not sleeping.  However, when he saw the psychiatrist, there did not appear to be "much discussion."  According to the Veteran, he was diagnosed as having "no mental illness."  When further questioned, the Veteran indicated that he had been involved in numerous assaults and fights, and that his bizarre and suicidal ideation had continued up until the time of his discharge.  While the Veteran indicated that he had been discharged as unfit for military service, he later informed the examiner that he had been "honorably discharged."  
 
Noted at the time of examination was that the Veteran had a very long and involved history of substance abuse.  While he denied any intravenous drug abuse, he did admit to the use of hashish, marijuana, alcohol, cocaine, and a variety of other street substances.  
 
On mental status examination the Veteran was initially quite withdrawn and evasive.  Accordingly, a great deal of time was spent attempting to get the Veteran to "open up," which was not extremely productive.  In the opinion of the examiner, the Veteran's diagnostic formulation was "somewhat enigmatic."  While he had a diagnostic texture consistent with schizophrenia, this was somewhat complicated by substance abuse.  In the opinion of the examiner, were one to "dissect out" many of the Veteran's symptoms, it appeared that he first had some schizophrenic-like symptoms while in service, which had gotten worse as he had gotten older.  According to the examiner, while the Veteran did appear to have a schizophrenic illness, attempts to control it with alcohol had been relatively unsuccessful.  The pertinent diagnoses noted were chronic, paranoid-type schizophrenia, with polysubstance abuse, including alcohol, cocaine, and marijuana; and mixed personality disorder.  
 
During a VA hospitalization in May and June 1991, the Veteran gave a history of severe emotional and physical abuse by his parents.  The Veteran stated that he had become dependent on marijuana by the age of 13, and by the age of 16, was addicted to alcohol, marijuana, angel dust, and opium.  The pertinent diagnoses noted were polysubstance dependence, and paranoid schizophrenia.  
 
A private medical record dated in July 1994 is significant for diagnoses of polysubstance dependence and bipolar disorder.  
 
During a VA hospitalization between November and December 1994, the Veteran indicated that in 1988 he had been hospitalized at a private medical facility for major depression and suicidal ideation.  At that time the Veteran reported hearing voices.  He admitted that all of his problems were related to his substance abuse.  Further noted was that the Veteran had experienced other psychiatric hospital admissions, most often due to hallucinations and hearing voices, which the Veteran again admitted were related to his cocaine use.  At discharge from this term of care the appellant was diagnosed with substance abuse and rule out antisocial disorder.
 
A December 1997 VA hospitalization is significant for diagnoses of psychosis, not otherwise specified; polysubstance abuse; and "PTSD."
 
During the course of VA outpatient treatment in early August 1998, it was noted that the Veteran had experienced no combat exposure.  Shortly thereafter, in mid-August 1998, the Veteran was described as neither psychotic nor depressed.  
 
A VA outpatient treatment record dated in early November 1998 is significant for diagnoses of polysubstance dependence; opioid "snort" dependence; and childhood posttraumatic stress disorder.
 
In May 1999 correspondence the Veteran's private psychiatrist indicated that he had been seeing the appellant for treatment of a "mood disorder."  
 
In May 1999 correspondence the Veteran's private physician indicated that the appellant had presented to evaluate an obstructive sleep apnea syndrome.  At that time, the Veteran indicated that he had been informed by his female bed partner that he stopped breathing in the middle of the night.  The Veteran gave a somewhat difficult history with respect to the concurrent probable findings of obstructive sleep apnea, such as daytime hypersomnolence, motor vehicle accidents, etc.   According to his private physician, the Veteran offered no history to that effect, with the result that his nocturnal apneic episodes might or might not be of significance or actuality.  
 
Private psychiatric records covering from May 2001 to October 2002 reveal that the Veteran was seen at that time for, among other things, poor sleep and a depressed mood.  In an entry of May 2001, there a past history of treatment by the VA for posttraumatic stress disorder secondary to an assault suffered while in the military was noted.  The pertinent diagnoses noted were bipolar disorder, and posttraumatic stress disorder.  
 
In May 2004 correspondence a private psychiatrist indicated that he had been seeing the Veteran since May of 2001 for treatment of symptoms of posttraumatic stress disorder and bipolar disorder.  
 
Following a private sleep study in March 2005, the Veteran received a diagnosis of mild to moderate obstructive sleep apnea syndrome.  
 
A VA posttraumatic stress disorder outpatient screening conducted in March 2006 was reported as "positive."  However, an identical screening conducted in July 2008 was reported as "negative."  During the course of VA outpatient treatment that same month, it was noted that the Veteran had no combat experience.  Further noted was a history of polysubstance dependence and depressive symptoms.  Reportedly, biological factors contributing to the Veteran's symptoms included a genetic predisposition as a result of his father's mental illness and his mother's manic-depression and schizophrenia.  Psychological factors included the long-term effects of the Veteran's "terrible childhood," characterized by an emotionally and physically abusive stepfather.  
 
In correspondence of June 2009, the Veteran's private psychiatrist indicated that the Veteran had been under his care since March of 2000 for treatment of symptoms of posttraumatic stress disorder and bipolar disorder.
 
At a September 2009 VA psychiatric examination the Veteran's claims folder and medical records were available and reviewed.  When questioned, the Veteran indicated that he was physically and emotionally abused by his stepfather beginning at the age of two, up until the time he was sixteen, when he moved to his aunt's house.  Reportedly, the Veteran was repeatedly hit two to three times a day with whatever his stepfather had in his hands, to include a belt, and, at times, knives.  When further questioned, the Veteran indicated that, when he was thirteen or fourteen years old, he built a bomb to kill his stepfather.  However, his uncle took the bomb away.  The Veteran stated that when he was two years old his stepfather grabbed him by the neck and choked him, threatening that, if he told anybody, he would "throw him down the toilet."  The Veteran repeatedly indicated that he was severely emotionally and physically abused as a child.  
 
When questioned regarding his military history, the Veteran stated that he was constantly in trouble during boot camp because he did not like to take orders from anyone.  The Veteran admitted that he was never involved in combat, but that, in Germany in 1980, two soldiers came into his room and assaulted him.  
 
On mental status examination, the Veteran was pleasant and cooperative.  Significantly, the examiner found that the Veteran's self report was less than reliable, in that he constantly changed his answers.  
 
Following examination the examiner opined that the Veteran did not meet the criteria for posttraumatic stress disorder.  More specifically, he did not meet the criteria for persistent reexperiencing of his reported traumatic event.  Rather, the Veteran's numbing of general responsiveness took the form of feeling detached from others.  Significantly, the Veteran denied any persistent avoidance of stimuli associated with traumas.  Moreover, his persistent symptoms of increased arousal took the form of irritability.  In the opinion of the examiner, such symptoms were not consistent with a diagnosis of posttraumatic stress disorder.  Rather, taken together, the Veteran's reported symptoms, along with data presented in the record and observations made during the psychiatric interview, were consistent with psychiatric diagnoses of psychosis, not otherwise specified (by history); alcohol abuse; and a personality disorder, not otherwise specified.  
 
According to the examiner, despite his recorded history of emotional and physical abuse as a child, which he reiterated during the psychiatric interview, the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder either with regard to his childhood or his military service.  Rather, the Veteran had a history of alcohol and drug abuse, and was more than likely still abusing alcohol.  Interestingly, the Veteran reported a calming effect from taking Bupropion at bedtime, which was contrary to the known pharmacological effect of that drug.   The examiner opined that the Veteran's psychiatric symptomatology had a minimal negative effect on his ability to obtain and maintain physical or sedentary employment.  Moreover, it was less likely than not that the Veteran's previous diagnosis of psychosis, not otherwise specified, was related to military service.  
 
At a November 2009 VA examination to evaluate the Veteran's reported sleep apnea the claims folder was available and reviewed.  When questioned, the Veteran indicated that he had experienced sleep apnea "all his life," but "just never realized it."  The Veteran further indicated that he suffered from bipolar disorder, as did his parents.  According to the Veteran, while in the Army, he would experience periods of insomnia, where he could not sleep, while at other times, he would fall asleep during the daytime while on duty.  Reportedly, when the Veteran's bipolar disorder would "act up," he would not sleep for days at a time, while on other occasions, when he was "feeling low," he would sleep "all day long."  

The examiner noted that previous polysomnograms had confirmed the presence of mild to moderate obstructive sleep apnea, which was reportedly diagnosed in 2005.  The examiner opined that while it was "certainly possible" that the Veteran did experience obstructive sleep apnea while in his twenties (in service), he was unable to state that the Veteran's sleep problems in service were as likely as not caused by obstructive sleep apnea.  In fact, the examiner opined that there was no way to confirm that the Veteran's sleep difficulties during his time in service were related to obstructive sleep apnea without resorting to mere speculation.  The examiner offered that he could not provide a definitive opinion because the appellant, while in service, was suffering from other problems which could have contributed to his sleep disorder, including bipolar disorder and polysubstance abuse.  
 
At an April 2011 VA psychological evaluation the Veteran's claims folder and medical records were available and they were reviewed.  When questioned, the Veteran indicated that he had always suffered from bipolar disorder, but had "masked it all his life" with drugs and alcohol.  It was noted that the Veteran's parents, as well as some of his siblings, suffered from bipolar disorder and alcoholism.  
 
Following examination, the examiner opined that the Veteran did not meet the criteria for a posttraumatic stress disorder diagnosis.  Rather, the Veteran's diagnoses consisted of psychosis (paranoia), not otherwise specified; impulse control disorder, not otherwise specified; mood disorder, not otherwise specified; and personality disorder, not otherwise specified.  The examiner found that the Veteran had a childhood history of hearing voices telling him to beat up people, as well as a suicide attempt and explosive behavior for which he was expelled from school.  With respect to any military stressor, the Veteran indicated that, in February 1980, several weeks before his discharge, two men had come into his room "to beat him up."  However, the Veteran instead beat them up, and put them in the hospital.  At the time, the Veteran was already being discharged for sleeping on the job, drinking, and substance abuse which, according to the Veteran, began at the age of eighteen.  

The Veteran reported that in March 1979, one month after joining the military, he had reported a two year history of "sleep issues."  Accordingly, the examiner opined that the Veteran had experienced extensive psychiatric symptoms prior to his claimed stressor.  Moreover, the Veteran's reported military stressor, in and of itself, appeared to have had a negligible impact on his preexisting diagnoses.  Currently, the Veteran reported some nightmares which began sometime after his military service, and which were not specific to any trauma or person.  According to the examiner, these nightmares were likely associated with the Veteran's preexisting paranoia and psychosis.  The Veteran denied other symptoms of posttraumatic stress disorder, with the exception of hypervigilence/paranoia, which the appellant indicated began as a child secondary to childhood abuse.  Accordingly, the examiner opined that the Veteran's preexisting symptoms of a psychotic disorder, not otherwise specified, impulse control disorder, not otherwise specified, mood disorder not otherwise specified, and personality disorder not otherwise specified were less likely than not the result of or exacerbated by his military service.  
 
As noted, a veteran is to be taken as in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  Given the Veteran's normal service entrance examination, the "presumption of soundness" at service entrance clearly attaches.  

Significantly, however, subsequent pertinent evidence of record is to the effect that the Veteran's psychiatric disability clearly and unmistakably preexisted his entry upon active military service.  Moreover, there is no persuasive evidence that the Veteran's preexisting psychiatric disorder underwent a clinically-identifiable permanent increase in severity beyond natural progress during his period of active military service.  Indeed, pertinent evidence is to the effect that the Veteran's substance abuse and accompanying psychiatric symptomatology may have begun as early as the age of thirteen.  

While it is true that, in January 1980, the Veteran received treatment for trauma to his right hand after having "struck someone" the previous evening, there is no indication, either in service treatment or personnel records, that at any time during the Veteran's period of active military service, he was the subject of an unprovoked attack.  Nor is there evidence that at any time during his period of active military service, the Veteran exhibited behavioral changes representative due to an inservice personal assault.  Rather, the weight of the evidence is to the effect that, while in service, such "behavioral changes" as were observed in the Veteran's military performance were the result of his substance abuse.  

While the Veteran complained of depression at his February 1980 separation examination he denied any other nervous trouble.  Moreover, a mental status examination at service discharge revealed that the appellant was clinically normal from a psychiatric perspective.  No pertinent diagnosis was noted at service separation, and the Veteran was discharged from service for failure to maintain acceptable standards for retention, based on his sleeping on guard duty, disrespect for authority, fighting, substandard appearance, and general apathy.
 
The Board acknowledges that following a VA psychiatric examination in February 1991, the examiner opined that the Veteran might have exhibited some "schizophrenic-like symptoms" while in service.  That opinion, however, was rendered without access to the Veteran's claims folder or service treatment records, and was clearly based solely upon history provided by the appellant.  Moreover, to the extent the Veteran's private psychiatrist has rendered a diagnosis of posttraumatic stress disorder secondary to an inservice assault, that opinion is similarly based exclusively on history provided by the Veteran.  Significantly, by that psychiatrist's own admission, he first saw the Veteran around or about the year 2000/2001, many years following his discharge from service.  Moreover, no rationale was provided for the opinion offered.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
 
Since the Veteran's discharge from service he has received multiple psychiatric diagnoses in addition to posttraumatic stress disorder.  However, the preponderance of the evidence is against finding that the Veteran suffers from a posttraumatic stress disorder.  To the extent the Veteran suffers from other psychiatric disorders, including psychoses, an impulse control disorder, or a mood disorder, those disorders have been found not to be the result of or exacerbated by the Veteran's period of active military service.  Moreover, to the extent the Veteran currently suffers from a personality disorder, such a disorder is not an appropriate subject for a potential grant of service connection under the applicable law and regulations.  See 38 C.F.R. § 3.303.  Accordingly, service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is not warranted.  
 
Turning to the issue of service connection for a chronic sleep disorder, including insomnia and/or obstructive sleep apnea, the Board acknowledges that in March 1979 the Veteran complained of problems staying awake during the day, and that he reported falling asleep almost instantly four to five times per day.  However, at that time, the Veteran indicated that his problem had begun at least one, if not two, years earlier, placing the origin of his sleep-related difficulties at a point in time prior to his entry upon active service.  At the appellant's February 1980 service separation examination the Veteran complained of insomnia due to excessive worry, linking inservice sleep problems to his preexisting psychiatric disability/polysubstance abuse, for which service connection has now been denied.  
 
The earliest clinical indication of the presence of chronic, clinically-identifiable sleep pathology is revealed by a private medical record dated in May 1999, almost nineteen years following the Veteran's service discharge.  At that time it was noted that history provided by the Veteran was somewhat deficient, with the result that his nocturnal apneic episodes might or might not be of significance or actuality.  In point of fact, obstructive sleep apnea was first diagnosed no earlier than March 2005, almost 25 years following the Veteran's discharge from service.  
 
The Board acknowledges that a November 2009 VA examiner opined that it was "possible" that the Veteran might have had obstructive sleep apnea while in-service.  That examiner, however, stated that there was no way to confirm that the Veteran's sleep difficulties at that time were related to obstructive sleep apnea without resorting to speculation.  Moreover, that examiner indicated that he was unable to state that the Veteran's sleep problems in service were as likely as not caused by his obstructive sleep apnea, due to "other problems" going on at the time, including a bipolar disorder, as well as polysubstance abuse.  As noted above, entitlement to service connection has now been denied for an acquired psychiatric disorder, to include posttraumatic stress disorder (and, by inference, bipolar disorder).
 
The Board finds the aforementioned opinions of VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board finds that the probative medical evidence of record clearly and unmistakably establishes that the Veteran's psychiatric disorder preexisted his period of active military service.  Moreover, the evidence clearly and unmistakably demonstrates that the Veteran's preexisting psychiatric disorder did not permanent increase in severity beyond natural progress during that period of active military service.  Finally, based on a review of the evidence of record, a preponderance of the evidence is to the effect that the Veteran's sleep disorder, including obstructive sleep apnea, did not have its origin during his period of active military service.  Moreover, the preponderance of the evidence is against finding that any current sleep disorder is in any way the result of or related to the Veteran's period of active military service.  
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that his current psychiatric symptomatology and obstructive sleep apnea had their origin during his period of active military service.  The Board, however, rejects those assertions to the extent that the Veteran seeks to establish such inservice incurrence.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Moreover, the aforementioned unrefuted medical opinions clearly indicate that the Veteran's preexisting psychiatric disorder did not, in fact, undergo aggravation during active service, and that his obstructive sleep apnea had no relationship to that service.  Significantly, the Veteran, as a layperson, is not competent to provide medical evidence sufficient to establish the presence of inservice incurrence or aggravation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Based on the aforementioned, the Board is unable to reasonably associate obstructive sleep apnea, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Moreover, the evidence clearly and unmistakably shows that the Veteran's preexisting psychiatric disability did not undergo a clinically identifiable permanent increase in severity beyond natural progress during his period of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
  


ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is denied.
 
Entitlement to service connection for a chronic sleep disorder, to include insomnia and/or obstructive sleep apnea, is denied.





	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


